EXHIBIT 10.3

 

Tri-S Security Corporation

3700 Mansell Road

Suite 220

Alpharetta, GA 30022

 

August 10, 2005

 

Mr. Ronald Farrell

3700 Mansell Road

Suite 220

Alpharetta, Georgia 30022

 

Dear Mr. Farrell:

 

This letter, when countersigned by you, will set forth the entire agreement
between you and Tri-S Security Corporation (the “Company”) regarding the subject
matter hereof.

 

You and the Company agree, acknowledge and understand that the Amendment No. 1
to Employment Agreement between the Company and you dated February 4, 2005 (the
“Amendment”) is rescinded effective July 19, 2005 and that your employment with
the Company is governed by that certain Employment Agreement between the Company
and you dated January 1, 2002 as if the Amendment were never in effect (the
“Rescission”).  The Company acknowledges that the Rescission was approved by the
Compensation Committee of the Board of Directors of the Company on July 19,
2005.

 

This letter may be executed by facsimile signature and in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

If the foregoing accurately reflects our agreement, please execute this letter
in the space below and return a copy to the Company.

 

 

 

Very truly yours,

 

 

 

 

 

TRI-S SECURITY CORPORATION

 

 

 

 

 

By:

/s/ Wayne Stallings

 

 

Printed Name: Wayne Stallings

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

/s/ Ronald G. Farrell

 

 

 

RONALD G. FARRELL

 

 

 

--------------------------------------------------------------------------------